                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                     ***
                 7    CHARLES N. BELSSNER,                                    Case No. 2:17-CV-2016 JCM (EJY)
                 8                                            Plaintiff(s),                   ORDER
                 9           v.
               10     LAS VEGAS METROPOLITAN POLICE
                      DEPARTMENT,
               11
                                                            Defendant(s).
               12
               13
                             Presently before the court is Magistrate Judge Foley’s report and recommendation
               14
                      (“R&R”). (ECF No. 8). No objections have been filed and the time to do so has passed.
               15
                             Judge Foley recommends dismissing pro se plaintiff Charles Belssner’s complaint for
               16
                      failure to file an amended complaint. (ECF No. 8). The court screened plaintiff’s complaint,
               17
                      found that he failed to state a valid claim, and instructed plaintiff to file an amended complaint
               18
                      before August 2, 2018. (ECF No. 4). Plaintiff filed an amended complaint and the court found
               19
                      he once again failed to state a valid claim. (ECF No. 7). Plaintiff was warned that failure to file
               20
                      another amended complaint would result in a recommendation for dismissal and plaintiff has not
               21
                      filed anything further in the case.
               22
                             This court “may accept, reject, or modify, in whole or in part, the findings or
               23
                      recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               24
                      to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               25
                      determination of those portions of the [report and recommendation] to which objection is made.”
               26
                      28 U.S.C. § 636(b)(1).
               27
               28

James C. Mahan
U.S. District Judge
                1             Where a party fails to object, however, the court is not required to conduct “any review at
                2     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
                3     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                4     magistrate judge’s report and recommendation where no objections have been filed. See United
                5     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                6     employed by the district court when reviewing a report and recommendation to which no
                7     objections were made).
                8             Nevertheless, this court conducted a de novo review to determine whether to adopt the
                9     recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
              10      circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in
              11      full.
              12              Accordingly,
              13              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Foley’s R&R
              14      (ECF No. 8) be, and the same hereby is, ADOPTED.
              15              IT IS FURTHER ORDERED that plaintiff’s complaint is hereby DISMISSED without
              16      prejudice.
              17              The clerk is instructed to enter judgment and close the case accordingly.
              18              DATED March 16, 2020.
              19                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
